 In the Matter of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandSAILORS UNION OF THEPACIFIC. A. F. L.Case,No. R-3935AMENDMENT TO DIRECTION OF ELECTIONAugust 18, 1914On July 11, 1942, the National Labor Relations Board issued aDecisionand Direction of Election in the above-entitled proceeding.In the election directed therein, the Board did not place upon theballot thename ofNational Maritime Union, herein called the N. M.in the unit found appropriate.Thereafter, on August 7, 1942, theN. M. U. filed a Motion to Modify Previous Order and to PostponeElection Therein Directed. In its motion the N. M. U. requests theBoard to postpone the election and to modify its Directionof Elec-tion by ordering elections in the engine and stewarddepartments ofthe Company's oil tankers, in addition to the election ordered in thedeck departments.The Board has considered the motion,and it ishereby denied.We find, however, that the N. M. U. has now submittedsufficientauthorization cards to entitle it to a place on the ballotin the elec-tion directed among unlicensed deck employees.2,The Board' accordingly hereby amends the aforesaid Direction ofElection by striking therefrom the words "whetheror notthey desireto be represented by Sailors Union of the Pacific, affiliated with Sea-farersInternational Union, A. F. of L. for the purposes of collec-tive bargaining," and substituting therefor the words "whether theydesire to be represented by Sailors Union of the Pacific, affiliatedwith Seafarers International Union, A. F. 'of L., or by NationalMaritime Union, for the purposes of collective bargaining, or byneither."CHAIRMAN MILLIS took no part in the consideration of the aboveAmendment to Direction of Election.,,,142 N. L.R.B 3392The ActingRegionalDirector for the Twenty-firstRegion reported that in connectionwith its motion the N. M. U had submitted63 authorizationcardsto hint,and that 6 ofthese boresignatureswhichwere names of personswhosenames appeared as unlicenseddeck employees on the Company's pay rollof June 15, 1942, which listed 41 suchemployees.43 N. L.R. B , No. 58. % -347